1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
2                                                                     EASTERN DISTRICT OF WASHINGTON




3                       UNITED STATES DISTRICT COURT Jan 22, 2019
                       EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK        C


4
     SUSANNE A. WAHLQUIST,                       No. 2:18-CV-00037-SMJ
5
                              Plaintiff,         ORDER DISMISSING CASE
6                v.

7    STATE FARM MUTUAL
     AUTOMOBILE INSURANCE
8    COMPANY, a Foreign Auto Insurance
     Company,
9
                              Defendant.
10

11         On January 22, 2019, the parties filed a stipulated dismissal, ECF No. 59.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

13   IT IS HEREBY ORDERED:

14         1.    The    parties’    stipulated    dismissal,   ECF         No.         3,     is

15               ACKNOWLEDGED.

16         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

17               bear their own costs and attorneys’ fees.

18         3.    All pending motions are DENIED AS MOOT.

19         4.    All hearings and other deadlines are STRICKEN.

20         5.    The Clerk’s Office is directed to CLOSE this file.




     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 22nd day of January 2019.

4                       _____________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
